Exhibit 10.8

 

FOURTH AMENDMENT TO REDEVELOPMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO REDEVELOPMENT AGREEMENT (this “Fourth Amendment”) is
made as of June 30, 2005 (the “Fourth Amendment Effective Date”), by and between
the NEW JERSEY SPORTS AND EXPOSITION AUTHORITY, a public body corporate and
politic with corporate succession and having an address at Meadowlands Sports
Complex, 50 State Route 120, East Rutherford, New Jersey 07073 (the
“Authority”), and MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP, a Delaware
limited partnership, having an address at c/o The Mills Corporation, 1300 Wilson
Boulevard, Suite 400, Arlington, Virginia 22209, and its permitted successors
and assigns (the “Developer”).  The Developer and the Authority are referred to
herein individually as a “Party” and collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Authority and the Developer are parties to that certain
Redevelopment Agreement dated as of December 3, 2003, as amended by (a) that
certain First Amendment to Redevelopment Agreement dated as of October 5, 2004
between the Authority and Developer (“First Amendment”), (b) that certain Second
Amendment to Redevelopment Agreement dated as of March 15, 2005 between the
Authority and the Developer, and (c) that certain Third Amendment to
Redevelopment Agreement dated as of May 23, 2005, to be effective as of
March 30, 2005, between the Authority and the Developer (as amended, the
“Original Redevelopment Agreement”); and

 

WHEREAS, the Parties wish to amend the Original Redevelopment Agreement to
modify certain terms and conditions thereof.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
Parties hereto and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, do hereby covenant and agree with each other as follows:

 

SECTION 1.                            Definitions; Effect of Amendment.

 

(a) Capitalized terms used but not otherwise defined herein shall have the
meaning given to such terms in the Original Redevelopment Agreement.

 

(b) This Fourth Amendment is an amendment to the Original Redevelopment
Agreement.  Unless the context of this Fourth Amendment otherwise requires, the
Original Redevelopment Agreement and this Fourth Amendment shall be read
together and shall have effect as if the provisions of the Original
Redevelopment Agreement and this Fourth Amendment were contained in one
agreement.  In the event of a conflict between the Original Redevelopment
Agreement and this Fourth Amendment, the Fourth

 

--------------------------------------------------------------------------------


 

Amendment shall control absent a manifest intent to the contrary.  After the
Fourth Amendment Effective Date, all references in the Original Redevelopment
Agreement to the “Original Redevelopment Agreement”, “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Original
Redevelopment Agreement shall mean the Original Redevelopment Agreement as
amended by this Fourth Amendment.

 

SECTION 2.                            Amendments.  The Original Redevelopment
Agreement is amended as follows:

 

(a)                                  After the words “provided however” in
Section 6(a) of the First Amendment, the language of such Section is deleted and
substituted with the following language:

 

that a Team Indemnified Claim shall in no event include (i) any loss, cost,
damage, expense or claim arising from the failure of a Developer Indemnified
Party to comply with the Approved Master Plan or any scope of work approved by
Authority pursuant to the Project Agreements, or (ii) any loss, cost, damage,
expense or claim that would otherwise constitute a Team Indemnified Claim
arising from a Franchise Team Agreement from and after the date on which either
(y) Developer executes a binding cooperation or other written agreement pursuant
to which Developer evidences Developer’s approval (which approval shall be in
Developer’s sole discretion) of such Franchise Team Agreement and the effect
thereof on the development, use and operation of the Project Site or (z) the
sports team which is a party to a Franchise Team Agreement executes an
unconditional consent or other written agreement pursuant to which it recognizes
and agrees to operate subject to all of the rights of Developer and other
parties under this Agreement and all Project Agreements.

 

(b)                                 Section 17.7(d) shall be deleted and
replaced with the following:

 

Notwithstanding anything herein to the contrary, the duty of the Authority
hereunder to pay any Authority Indemnified Claim shall be reduced by the amount
that the Developer recovers from any third party regarding such Authority
Indemnified Claim.

 

SECTION 3.                            Material Conditions.  This Fourth
Amendment is being executed and delivered on the Development Rights Fee Funding
Date.  The parties acknowledge and agree that, as of the Development Rights Fee
Funding Date, all Material Conditions have not been satisfied or waived but
Developer has elected to proceed to make payment of the Development Rights Fee
reserving its Unwind Rights as set forth in Section 5.2(e)(iii) of the Original
Redevelopment Agreement and Authority has agreed to accept same.  Developer and
Authority further acknowledge and agree that, notwithstanding the fact that all
Material Conditions have not been satisfied or waived, each forever waives

 

2

--------------------------------------------------------------------------------


 

its right to terminate the Original Redevelopment Agreement, as amended hereby,
based on the failure to satisfy the Material Conditions.

 

SECTION 4.  Approval of Master Plan.  The Authority has Approved the Master
Plan; provided, however, that Developer acknowledges it retains the obligation
to address those certain items set forth in Section IV of the memorandum
attached hereto as Exhibit A in accordance with such memorandum.

 

SECTION 5.                            Traffic and Infrastructure Improvements.

 

(a)                                  With respect to the provisions of Sections
3.3(d) and 8.2(b)(xi), the parties acknowledge that the Authority has committed
to pay the amount of $3,250,000, such commitment anticipated to be satisfied
through payment thereof to the New Jersey Department of Transportation pursuant
to an agreement with such department, or other agreement of such nature (“NJDOT
Agreement”).  The Authority shall not be responsible for payment of any
additional amounts towards construction of the Final Traffic and Infrastructure
Improvements or any other traffic and infrastructure improvements; provided,
however, that such limitation is not intended to relieve the Authority of its
other express financial obligations under this Agreement.

 

(b)                                 With the exception of the $3,250,000 to be
funded by Authority, Developer shall be responsible for paying or causing to be
paid all other costs associated with both on- and off-site Final Traffic and
Infrastructure Improvements (including the Traffic and Infrastructure Cap Amount
and any amounts in excess thereof).

 

(c)                                  Pursuant to Section III(F) of the
memorandum attached as Exhibit A hereto, Developer agrees to expend the amount
of $15,250,000, in a form mutually acceptable to the parties, to fund priority
regional roadway improvements.

 

SECTION 6.                            Public Financing.  In recognition of
Authority’s obligations under Section 3.3(f) of the Original Redevelopment
Agreement, Authority approves the proposed Infrastructure Conduit Bond Financing
Structure Summary attached hereto as Exhibit B, subject to the Major
Contingencies therein and as such structure may change from time to time by
approval of the parties.  Authority shall diligently cooperate with Developer to
implement such financing in accordance with the time frames that comport with
the Summary, as same may change from time to time by approval of the parties.

 

SECTION 7.                            Small Business Marketing Plan. 
Developer’s obligations under Section 3.6(b) of the Original Redevelopment
Agreement (Small Business Marketing Plan) is deemed satisfied by Developer’s
agreement, made hereby, to contribute of Two Million Dollars ($2,000,000)
pursuant to Section II.C.12(d) of that certain report entitled “Hearing
Officers’ Report and Recommendations in the Matter of the Hearings Held on the
Proposed Meadowlands Xanadu Redevelopment Project (April 26-30, 2004)” by the
New Jersey Department of Environmental Protection and the New Jersey Meadowlands
Commission.

 

3

--------------------------------------------------------------------------------


 

SECTION 8.                            Property Acquisition.

 

(a)                                  In the event the Developer is unable by
June 30, 2005 to reach an agreement to acquire fee ownership of property known
as a portion of Block 107.2, Lot 3 on the tax map of the Borough of East
Rutherford owned by Ten Fifty Limited Partnership, as more specifically
identified on the attached Exhibit C (the “Disney Sliver”) and associated
temporary construction and permanent slope, drainage and right-of-way easements
as set forth on Exhibit D and Exhibit E attached hereto (the “Sliver
Easements”), then the Authority will, upon notice by Developer and deposit by
Developer of funds required to initiate same as described below, promptly
commence eminent domain proceedings to acquire such fee and easement interests
and diligently pursue such proceedings to completion.  Upon the entry of an
order for final judgment, which is not subject to any appeal, (i) the Disney
Sliver shall become Additional Property, as such term is defined in the
Declaration of Covenants and Restrictions (Arena/Meadowlands/Xanadu Site) among,
inter alia, Developer and Authority, of even date herewith, and (ii) the Sliver
Easements shall be conveyed by Authority to Developer.

 

(b)                                 With respect to any condemnation proceedings
instituted by Authority at the request of Developer, Developer agrees that
Authority shall be entitled to appoint outside legal counsel to act as special
counsel to conduct said condemnation proceedings.  In addition, Authority shall
have the right to hire appraisers, surveyors, relocation specialists and such
other professionals as may reasonably be required in connection with such
condemnation proceedings, the costs of which will be considered Condemnation
Costs, as defined below.  Authority shall not incur any material Condemnation
Costs (i.e., any amount in excess of $10,000) without the prior written consent
of Developer, not to be unreasonably withheld or delayed.

 

(c)                                  Developer shall pay all reasonable costs
and fees of any kind incurred by Authority in connection with the eminent domain
proceedings for the Disney Sliver and Sliver Easements described hereinabove
(“Condemnation Costs”).  Condemnation Costs shall include, but not be limited
to:

 


(I)                                     THE PRICE PAID OR TO BE PAID TO THE
PROPERTY OWNER WHICH SHALL BE THE JUST COMPENSATION VALUE DETERMINED BY THE
CONDEMNATION PROCESS EITHER IN AN AGREED-UPON SALE, UPON BONA-FIDE NEGOTIATIONS
WITH THE PROPERTY OWNER (TO BE AGREED UPON WITH DEVELOPER) OR AS A RESULT OF THE
PROCEEDINGS BEFORE THE CONDEMNATION COMMISSIONERS OR THE COURT;


 


(II)                                  THE AMOUNT PAID IN COMPROMISE OR
SETTLEMENT OF ANY CLAIM FOR JUST COMPENSATION (AS TO WHICH AUTHORITY AGREES IT
WILL NOT SETTLE OR COMPROMISE ANY CLAIM WITHOUT DEVELOPER’S CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED);


 


(III)                               RELOCATION COSTS, WHICH DEVELOPER
ACKNOWLEDGES MAY BE INCURRED PURSUANT TO AUTHORITY’S COMPLIANCE WITH THE
RELOCATION ASSISTANCE LAW OF 1967, N.J.S.A. 52:31B-1 ET SEQ., AND THE RELOCATION
ASSISTANCE ACT OF 1971, N.J.S.A. 20:4-1 ET

 

4

--------------------------------------------------------------------------------


 


SEQ., AND THE REGULATIONS PROMULGATED PURSUANT THERETO;


 


(IV)                              REASONABLE ATTORNEY FEES FOR AUTHORITY’S
ATTORNEY TO REPRESENT IT IN THE BONA-FIDE NEGOTIATIONS AND CONDEMNATION ACTION;


 


(V)                                 TITLE INSURANCE COSTS;


 


(VI)                              LIABILITY AND PROPERTY INSURANCE PREMIUMS AND
COSTS DURING AUTHORITY’S OWNERSHIP, IF ANY, OF THE DISNEY SLIVER AND SLIVER
EASEMENTS;


 


(VII)                           ALL REASONABLE OUT-OF-POCKET COSTS AND FEES
INCURRED IN COMPLYING WITH N.J.S.A. 20:3-18, INCLUDING, BUT NOT LIMITED TO,
PROFESSIONAL SERVICES, ATTORNEYS FEES, EXPERT FEES, INSPECTIONS, APPRAISALS,
ENVIRONMENTAL INVESTIGATIONS, RELOCATION SPECIALISTS, COURT DEPOSITS (REQUIRED
BY N.J.S.A. 20:3-18) AND COURT COSTS AND FEES ASSOCIATED WITH BONA-FIDE
NEGOTIATIONS, COMMISSIONER’S HEARINGS, COURT PROCEEDINGS AND CHALLENGES TO THE
CONDEMNATION.  TO THE EXTENT PERMITTED BY LAW, AUTHORITY WILL UTILIZE THE WORK
PRODUCT, REPORTS AND INVESTIGATIONS UNDERTAKEN BY THE DEVELOPER TO AID IN ITS
PROSECUTION OF THE CONDEMNATION TO THE EXTENT SUCH INFORMATION FACILITATES THE
COMPLETION OF THE CONDEMNATION PROCESS.


 

(d)                                 Simultaneously with delivery of the
condemnation notice, Developer shall deposit with Authority the amount of Ten
Thousand Dollars ($10,000.00) (“Condemnation Funds”).  The Condemnation Funds
shall be held in an individual segregated account for the Disney Sliver and
shall be used to pay the Condemnation Costs incurred by Authority in the eminent
domain proceedings.  Developer shall deposit with Authority the amount equal to
three times the offering price set in the appraisal obtained by Authority for
the Disney Sliver and the Sliver Easements (the “Acquisition Funds”), which
shall be added to the Condemnation Funds.  Within fifteen (15) days of the
receipt by Developer of a written notice from Authority that the amount of the
Condemnation Funds (excluding the Acquisition Funds) has decreased to One
Thousand Dollars ($1000.00), Developer shall replenish the Condemnation Funds in
an amount of Five Thousand Dollars ($5,000.00), or as may be negotiated and
agreed to by Authority.  Should the Condemnation Costs incurred by Authority
exceed the amount in the Condemnation Funds, Developer shall pay the full amount
of those costs within fifteen (15) days of the receipt of written notice from
Authority that such costs are due.  Should Authority be required to deposit
funds into court or make payment to the property owner for the acquisition of
the Disney Sliver and the Sliver Easements, and there are not sufficient funds
in the Condemnation Funds account to cover those costs, Developer shall pay the
full amount of those costs to Authority within fifteen (15) days of the receipt
of written notice from Authority that such costs are due (it being agreed that
Authority shall not be required to advance any such funds).

 

(e)                                  Developer covenants and agrees, at its sole
expense, to pay and to indemnify, protect, defend and hold the Authority
harmless from and against all liability, losses, damages, demands, costs,
claims, actions, or expenses (including reasonable attorneys’ fees,
disbursements, and court costs) of every kind, character and nature arising out
of or resulting from Authority’s acts or omissions in connection with the

 

5

--------------------------------------------------------------------------------


 

above-described eminent domain proceedings for the Disney Sliver and the Sliver
Easements, including, but not limited to, any liability, losses, damages,
demands, costs, claims, actions, or expenses (including reasonable attorneys’
fees, disbursements, and court costs) arising out of or resulting from the
Environmental Condition of the Disney Sliver and the Sliver Easements. 
“Environmental Condition” means a condition or conditions that relate in any way
to land, air or water (including, but not limited to, natural resource damages)
and that, pursuant to Environmental Laws, (1) requires, or will require,
investigation, reporting, monitoring, remediation or any other action or
(2) would give rise to civil or criminal penalties or fines. “Environmental
Laws” means any present or future applicable federal, state or local law, rule,
regulation, order, directive, judgment, arbitration award, settlement or
agreement dealing with environmental protection and/or human health and safety.

 

SECTION 9.                            Racetrack ROFR.  The Authority and
Developer acknowledge and agree that the Racetrack Hotel ROFR has been
memorialized pursuant to the terms of that certain Right of First Refusal
Agreement (for a hotel at Meadowlands Racetrack) dated as of June 30th, 2005, by
and between the Authority and Developer (the “Racetrack ROFR Agreement”), in
furtherance of the covenants and conditions set forth in the Racetrack ROFR
Agreement.  The Authority covenants and agrees that in the event of a contest or
challenge of the right of the Holder under the Racetrack ROFR Agreement to build
a Hotel(s) on the Racetrack Site by reason of non-compliance with any public
bidding requirements that are determined to be applicable to the transactions
contemplated by the Racetrack ROFR Agreement, then the Authority shall defend
the rights granted to the Holder under the Racetrack ROFR Agreement, in
accordance with Section 17.7(b) of the Redevelopment Agreement, and indemnify
and hold harmless the Holder from all costs and expenses incurred in connection
with such defense.  In all events, the Holder shall retain all of the exclusive
use rights afforded to the Holder pursuant to the terms of the Project
Agreements.

 

SECTION 10. Tenant Mix.  The parties acknowledge that Developer has provided the
Authority on June 23, 2005, with an updated report of the Preliminary List of
Project Tenants (the “List of Project Tenants”) and an updated analysis of the
Proposed Uses and Tenant Mix for the project (the “Tenant Mix”), a copy of which
is attached hereto as Exhibit F.  By executing this amendment, the Authority
accepts that updated report, and finds the List of Project Tenants and Tenant
Mix to be consistent with the anticipated tenant mix proposed by the Developer
in the Response to the Request for Proposals (“RFP”) issued by the Authority in
June 2002, and finds it to meet the Authority’s objectives as set forth in the
RFP to expand and improve the product mix at the Meadowlands Sports Complex in a
manner that supports, enhances and complements existing uses.  The Authority
further finds and determines that the List of Project Tenants confirms that the
proposed retail uses at Meadowlands Xanadu, both traditional retail and
non-traditional retail, will be related to, incidental to, necessary for, and
complementary to both the other Components of the Meadowlands Xanadu Project and
the Meadowlands Sports Complex as a whole, including Giants Stadium, the
Meadowlands Racetrack, and Continental Airlines Arena.  The parties further
recognize and agree that Developer will of necessity have to make further
modifications of the List of Project Tenants and Tenant

 

6

--------------------------------------------------------------------------------


 

Mix as the project moves forward.  The Developer shall further update the List
of Project Tenants on a quarterly basis as leases are signed with additional
tenants.  The List of Project Tenants shall define the type and character of the
Entertainment/Retail Component until such time as the Developer submits a Final
List of Project Tenants, which shall be acceptable to NJSEA unless it
constitutes a material change from the List of Project Tenants.  Material
changes to the List of Project Tenants shall require the approval of the
Authority, pursuant to the provisions of Section 6.2 of the Redevelopment
Agreement.

 

SECTION 11. Memorandum of ERC Dates.  Upon the occurrence of the ERC Rent
Commencement Date, as defined in the several ground leases between the Authority
and Developer-related entities for the Project Components of even date herewith,
Authority may record a memorandum of same against the leased premises under such
ground leases, identifying such date and the date of the first ERC Lease Year,
as defined in said Ground Leases, and other relevant information necessary or
desirable to provide record notice.  If required for recordation, Developer
shall cause the tenants under such ground leases to execute such memorandum.

 


SECTION 12. FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED BY THIS FOURTH
AMENDMENT, ALL OF THE TERMS AND CONDITIONS OF THE ORIGINAL REDEVELOPMENT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT, AND ALL PARTIES HERETO SHALL
BE ENTITLED TO THE BENEFITS THEREOF.


 


SECTION 13. COUNTERPARTS.  THIS FOURTH AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 14. GOVERNING LAW.  THIS FOURTH AMENDMENT, INCLUDING THE VALIDITY
THEREOF AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY.


 

 

[SIGNATURES ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date first written above.

 

 

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY

MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP

 

 

 

By:

Meadowlands Mills Limited Partnership,

By:

/s/ George R. Zoffinger

 

 

its Managing General Partner

 

George R. Zoffinger

 

By:

Meadowlands Mills, L.L.C.,

 

President

 

 

its Managing General Partner

 

 

 

By: The Mills Limited Partnership,

 

 

 

its Manager

 

 

 

By: The Mills Corporation,
its General Partner

 

 

 

 

 

 

By:

/s/ James F. Dausch

 

 

 

 

James F. Dausch

 

 

 

President, Development Division

 

 

 

By:

Mack-Cali Meadowlands Special L.L.C.,

 

 

General Partner

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

 

Mitchell E. Hersh

 

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------